Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT

                                    No. 04-14-00876-CV

                   IN THE INTEREST OF K.R.Z. and K.W.Z., Children

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2007-CI-18104
                           Honorable Larry Noll, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and the case is REMANDED for further proceedings. Costs of this appeal are taxed
against appellee.

       SIGNED July 22, 2015.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice